 



EXHIBIT 10.13
RESTRICTED STOCK AWARD
RESTRICTED STOCK AWARD AGREEMENT dated as of                     ,
                    , between PepsiAmericas, Inc., a Delaware corporation (the
“Corporation”), and                     , an employee of the Corporation or one
of its subsidiaries (the “Employee”).
          WHEREAS, the Board of Directors of the Corporation has established and
the shareholders have approved the Corporation’s 2000 Stock Incentive Plan, as
most recently amended in 2005 (the “Plan”);
          WHEREAS, the Management Resources and Compensation Committee of the
Board of Directors of the Corporation (the “Committee”), in accordance with the
provisions of the Plan, has determined that the Employee is entitled to a
Restricted Stock Award under the Plan;
          NOW, THEREFORE, in consideration of the foregoing and the Employee’s
acceptance of the terms and conditions hereof, the parties hereto have agreed,
and do hereby agree, as follows:
     1. The Corporation hereby grants to the Employee, as a matter of separate
agreement and not in lieu of salary or any other compensation for services,
                                shares of Common Stock of the Corporation on the
terms and conditions herein set forth (the “Restricted Shares”).
     2. The certificates representing the Restricted Shares shall be registered
in the name of a nominee for the benefit of the Employee and retained in the
custody of the Corporation until such time as they are delivered to the Employee
or forfeited to the Corporation in accordance with the terms hereof (the
“Restriction Period”). During the Restriction Period, the Employee will be
entitled to vote the Restricted Shares. In addition, any dividends paid on the
Restricted Shares shall, at the option of the Corporation, either be (a) paid to
the Employee in cash as additional compensation, or (b) invested in additional
shares of Common Stock held in custody for the Employee, subject to the same
restrictions as the Restricted Shares, and to be delivered with the Restricted
Shares. Such additional shares of Common Stock shall be deemed to be included in
the definition of “Restricted Shares”.
     3. If the Employee shall have been continuously in the employment of the
Corporation for a period of three years from the date of grant of this
Restricted Stock Award, the Corporation shall deliver to the Employee on or
about the third anniversary hereof a certificate, registered in the name of the
Employee and free of restrictions hereunder, representing the total number of
Restricted Shares granted to the Employee pursuant to this Agreement. No payment
shall be required from the Employee in connection with any delivery to the
Employee of shares hereunder.

 



--------------------------------------------------------------------------------



 



     4. In the event of the termination of the Employee’s employment with the
Corporation by reason of (a) the Employee’s Retirement at a time when the
Employee is at least 55 years of age, if Corporation approved, and the Employee
has been an employee of the Corporation for at least five years, or (b) the
death of the Employee, and if there then remain any undelivered Restricted
Shares subject to restrictions hereunder, then such restrictions shall be deemed
to have lapsed and the certificates for the remaining Restricted Shares shall
forthwith be delivered to the Employee (or the legatees under the last will of
the Employee, or to the personal representatives or distributees of the
Employee). In the event of the termination of the Employee’s employment with the
Corporation by reason of the Employee’s Retirement at a time when the Employee
is at least 55 years of age, if Corporation approved, but the Employee has been
an employee of the Corporation for less than five years, and if there then
remain any undelivered Restricted Shares subject to restrictions hereunder, then
such restrictions shall be deemed to have lapsed on a prorated basis and the
certificates for the remaining Restricted Shares shall forthwith be delivered to
the Employee. Prorating for this purpose will be determined by year based on
grant year, with a standard grant date of February 28 for purposes of
calculating such proration.
     5. In the event of the termination of the Employee’s employment with the
Corporation by reason of the permanent and total disability of the Employee
(within the meaning of Section 22(e)(3) of the Code), and if there then remain
any undelivered Restricted Shares subject to restrictions hereunder, then the
Restricted Shares shall continue to vest until such restrictions shall be deemed
to have lapsed.
     6. Except as provided in Sections 4 and 5, if the Employee ceases to be an
employee of the Corporation during the Restriction Period, then the Restricted
Shares to which the Employee has not theretofore become entitled pursuant to
Section 3 shall be forfeited, and all rights of the Employee in and to such
Restricted Shares shall lapse. In addition, the Committee shall from time to
time determine in its sole discretion whether any period of nonactive
employment, including authorized leaves of absence, or absence by reason of
military or governmental service, shall constitute termination of employment for
the purposes of this Section.
     7. The granting of this Restricted Stock Award shall not in any way
prohibit or restrict the right of the Corporation to terminate the Employee’s
employment at any time, for any reason. The Employee shall have no right to any
prorated portion of the Restricted Shares otherwise deliverable to the Employee
on the anniversary hereof next following a termination of employment (whether
voluntary or involuntary) in respect of a partial year of employment.
     8. Shares of Common Stock held in custody for the Employee pursuant to this
Agreement may not, before being vested, be sold, transferred, pledged,
exchanged, hypothecated or disposed of by the Employee and shall not be subject
to execution, attachment or similar process.
     9. This Agreement and each and every obligation of the Corporation relating
to the Restricted Stock Award hereunder are subject to the requirement that if
at any time the Corporation shall determine, upon advice of counsel, that the
listing, registration or qualification of the shares covered hereby upon any
securities exchange or under any state or Federal law, or

2



--------------------------------------------------------------------------------



 



the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of or in connection with the granting hereof or the
delivery of shares hereunder, then the delivery of shares hereunder to the
Employee may be postponed until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Corporation.
     10. Any payment required under this Agreement shall be subject to all
requirements of the law with regard to income and employment withholding taxes,
filings, and making of reports, and the Corporation and the Employee shall use
their best efforts to satisfy promptly all such requirements, as applicable. In
addition to amounts in respect of taxes which the Corporation shall be required
by law to deduct or withhold from any dividend payments on the Restricted Shares
covered hereby, the Corporation may defer making any delivery of Restricted
Shares under this Agreement until completion of arrangements satisfactory to the
Corporation for the payment of any applicable taxes, whether through share
withholding provided for by the Plan or otherwise.
     11. In the event of a “change in control”, as that term is defined in the
Plan, then the Employee shall have all the rights specified in Paragraph 10(B)
of the Plan, which shall include the immediate lapsing of all restrictions on
the Restricted Shares.
     12. Each capitalized word used in this Agreement without definition shall
have the same meaning set forth in the Plan, the terms and conditions of which
shall constitute an integral part hereof. For all purposes of this Agreement,
references to employment with the Corporation shall include employment with any
of the Corporation’s subsidiaries.
     13. Any notice which either party hereto may be required or permitted to
give the other shall be in writing and may be delivered personally or by mail,
postage prepaid, addressed to the Treasurer of the Corporation at its principal
office and to the Employee at his address as shown on the Corporation’s payroll
records, or to such other address as the Employee by notice to the Corporation
may designate in writing from time to time.
     14. Nothing herein contained shall confer on the Holder any right to
continue in the employment of the Corporation or interfere in any way with the
right of the Corporation to terminate the Holder’s employment at any time;
confer on the Holder any of the rights of a shareholder with respect to any of
the shares subject to the Restricted Shares until such shares shall be issued
once the restrictions lapse; affect the Holder’s right to participate in and
receive benefits under and in accordance with the provisions of any pension,
profit-sharing, insurance, or other employee benefit plan or program of the
Corporation or any of its subsidiaries; or limit or otherwise affect the right
of the Board of Directors of the Corporation (subject to any required approval
by the shareholders) at any time or from time to time to alter, amend, suspend
or discontinue the Plan and the rules for its administration; provided, however,
that no termination or amendment of the Plan may, without the consent of the
Holder, adversely affect the Holder’s rights under the Restricted Shares.

3



--------------------------------------------------------------------------------



 



                          PEPSIAMERICAS, INC.    
 
               
 
      By:        
 
         
 
Senior Vice President    
ACCEPTED:
               
 
               
 
Employee
               

 

* You will be taxed automatically on the Restricted Shares subject to this
Agreement when the restrictions lapse. You may elect to be taxed on the date of
grant. Please consult your tax advisor immediately to discuss this election. If
you choose to be taxed at grant, please contact Fidelity Investments Stock Plan
Services at (800) 544-9354 to request the appropriate form to file with the
Internal Revenue Service. You must execute and file the appropriate form with
the IRS no later than 30 days after the date of grant.



4